



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Powell, 2018 ONCA 131

DATE: 20180209

DOCKET: C55866

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Derek Powell

Appellant

Derek Powell, appearing in person

Grace Choi, for the respondent

Heard: February 5, 2018

On appeal from the conviction entered on January 25, 2011
    and the sentence imposed on July 11, 2012 by Justice Margaret P. Eberhard of
    the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT


[1]

The appellant makes a lengthy submission that does nothing more than
    attack the factual findings of the trial judge. He calls the principal
    witnesses, the complainant and her mother, liars and challenges the professional
    integrity of the Barrie Police and the prosecutor.

[2]

There is no merit in any of this. The appeal is dismissed.


